Alamo Aircraft




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      April 17, 2014

                                   No. 04-14-00057-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                            v.

 ALAMO AIRCRAFT SUPPLY, INC., Alamo Aircraft, Ltd., Wulfe Rentals, Ltd., and Lobo
                              GC, Ltd.,
                              Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-08223
                          Honorable Larry Noll, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Brief is GRANTED. The brief is
due on May 21, 2014.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court